Filed 6/27/12




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                           S185305
           v.                        )
                                     )                      Ct.App. 5 F056337
RAYSHON DERRICK THOMAS,              )
                                     )                       Madera County
           Defendant and Appellant.  )                  Super. Ct. No. MCR 10473
____________________________________)


                     ORDER MODIFYING OPINION AND
                   DENYING PETITION FOR REHEARING

THE COURT:
        The opinion in this matter filed on May 3, 2012, and appearing at 53
Cal.4th 1276, is modified as follows:
        On page 1289, the conclusion is modified to read as follows: “For the
foregoing reasons, we reverse the judgment of the Court of Appeal. We remand
the matter to that court for consideration of defendant’s remaining claims, which
the Court of Appeal did not address.”
        This modification changes the judgment.
        The petition for rehearing is denied.